In a matrimonial action, the plaintiff appeals from an order of the Supreme Court, Westchester County (Palella, J.), entered March 23,1983, which directed that a hearing be held on her motion for leave to enter a money judgment for arrears in child support and counsel fees, and on the defendant’s cross motion for downward modification of the child support provisions in the judgment of divorce between the parties. 11 Appeal dismissed, sua sponte, without costs or disbursements. 11 An order directing a judicial hearing to aid in the disposition of a motion does not affect a substantial right (see CPLR 5701, subd [a], par 2, cl [v]), and is therefore not appealable as of right (see Perez v Perez, 100 AD2d 962; Warner v Warner, 88 AD2d 639; Sklarin v Sklarin, 86 AD2d 606; Bagdy v Progresso Foods Corp., 86 AD2d 589). The instant appeal is therefore dismissed. Any party aggrieved by the order entered subsequent to the hearing may take an appeal (see Perez v Perez, supra; Warner v Warner, supra; Sklarin *813v Sklarin, supra). Mangano, J. P., Thompson, O’Connor and Boyers, JJ., concur.